                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

R. ALEXANDER ACOSTA,                                        CIVIL ACTION
SECRETARY OF LABOR, AND THE
UNITED STATES DEPARTMENT OF
LABOR
               Plaintiffs,
                                                            NO. 09-988

              v.

JOHN J. KORESKO, V, JEANNE
BONNEY, PENN-MONT BENEFIT
SERVICES, INC., KORESKO &
ASSOCIATES, P.C., REGIONAL
EMPLOYERS ASSURANCE LEAGUES
VOLUNTARY EMPLOYEES’
BENEFICIARY ASSOCIATION TRUST,
AND SINGLE EMPLOYER WELFARE
BENEFIT PLAN TRUST
                 Defendants.




                                           ORDER

       AND NOW, this 5th day of November, 2019, upon consideration of the Motion of

Certain Plan Sponsors of Benefit Plans Whose Assets Were Held in the REAL VEBA and Single

Employer Welfare Benefit Plan Trusts (“the Trusts”) (ECF 1872), and Wilmington Trust’s

response thereto (ECF 1875), IT IS ORDERED that:

   1. Wilmington Trust, the Court-appointed trustee of the Trusts, may request an

       authorization from each Trust participant that received a cash distribution to ask the

       Internal Revenue Service (“IRS”) for a return of the Social Security and Medicare Taxes

       withheld on the behalf of the Trust employers and participants under the Federal
   Insurance Contributions Tax Act; provided, however, that the costs of requesting such

   authorizations be borne by Wilmington Trust.

2. The Court’s order of August 9, 2019 (ECF 1867) requires Wilmington Trust to ask the

   IRS for a return of the Social Security and Medicare Taxes withheld on the behalf of the

   Trust employers and participants under the Federal Insurance Contributions Tax Act

   regardless of whether individual authorizations are received or not.

3. Wilmington Trust must ask the IRS for a return of the Social Security and Medicare

   Taxes withheld even if a Trust participant does not respond to the request permitted by

   Paragraph 1 of this Order.



                                                BY THE COURT:


                                                /s/Wendy Beetlestone, J.

                                                _______________________________
                                                WENDY BEETLESTONE, J.




                                            2
